Citation Nr: 1438200	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-33 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for leukemic mononucleosis.

2.  Entitlement to service connection for lymphoma, non-Burkitt's, non-Hodgkin's.

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for deep white matter deviation to include memory loss.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for bilateral inner ear nerve damage to include vertigo and loss of balance.





8.  Entitlement to service connection for nasal surgery residuals to include difficulty breathing.

9.  Entitlement to service connection for right-sided tongue paralysis.

10.  Entitlement to service connection for right-sided vocal cord paralysis.

11.  Entitlement to service connection for strep throat residuals to include heart murmur.

12.  Entitlement to service connection for right-sided neck gland swelling with difficulty swallowing and a near-esophageal knot.

13.  Entitlement to service connection for a right shoulder rotator cuff disability.

14.  Entitlement to service connection for bilateral hand nerve damage.

15.  Entitlement to service connection for brittle fingernails.

16.  Entitlement to service connection for heart palpitations.

17.  Entitlement to service connection for hypertension.

18.  Entitlement to service connection for a bilateral leg disorder to include weakness, edema, vascular deterioration, and varicose veins.

19.  Entitlement to service connection for a bilateral knee disorder to include cartilage deterioration, bone grinding, and fatigue.

20.  Entitlement to service connection for a bilateral ankle disorder to include edema.



21.  Entitlement to service connection for bilateral foot nerve damage to include the balls of the feet and the toes.

22.  Entitlement to service connection for brittle toenails.

23.  Entitlement to service connection for residuals of pneumonia.

24.  Entitlement to service connection for dry skin.

25.  Entitlement to service connection for asbestos exposure.

26.  Entitlement to service connection for chemical exposure.

27.  Entitlement to an initial rating higher than 30 percent for sinusitis with headaches.

28.  Entitlement to an initial rating higher than 10 percent for tinnitus.

29.  Entitlement to an initial compensable rating for anosmia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David Gratz, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to September 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2009 and in October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

For efficiency, at page 5 of this decision, the Board has provided a chart with the procedural history of the claims on appeal, including the dates of the claims, the rating decisions on appeal, the notices of disagreement, the statement of the case, the substantive appeal, and the supplemental statements of the case. 

Although the statement of the case (SOC) in April 2010 listed 36 issues, the Board has combined the claims of service connection for: PTSD and mental health disorder (issues 13 and 14 in the SOC) as issue 3, right and left hearing loss (issues 24 and 25 in the SOC), as issue 6; right and left hand nerve damage (issues 8 and 9 in the SOC) as issue 14; left and right leg conditions (issues 27 and 28 in the SOC) as issue 18; left and right knee conditions (issues 32 and 33 in the SOC) as issue 19; left and right ankle conditions (issues 34 and 35 in the SOC) as issue 20; and left and right foot nerve damage (issues 21 and 22 in the SOC) as issue 21.  This accounts for the difference between the 36 issues listed in the SOC and the 29 issues listed in this decision.  Also the wording of some of the issues has been changed, but neither combining some issues nor rephrasing some issues adversely affects procedural due process or the substantive merits of the claims. 




Chart of the procedural history of the claims on appeal. 

Issue 
Claim
RD
NOD
SOC
VA-9
SSOC
1) Leukemic Mono.
10/07
7/09
11/09
4/10
6/10

2) Lymphoma
10/07
7/09
11/09
4/10
6/10

3) PTSD (Psych.)
10/07
10/09
12/09
4/10
6/10

4) Deep White Matter
11/07
7/09
11/09
4/10
6/10

5) Headaches
5/09
10/09
12/09
4/10
6/10
9/11
6) Hearing Loss, Bilat.
5/08
7/09
11/09
4/10
6/10
8/10
7) Inner Ears Nerves
11/07
7/09
11/09
4/10
6/10
8/10
8) Nasal Surgery Resid.
1/08
10/09
12/09
4/10
6/10

9) Tongue Paralysis, Rt.
11/07
10/09
12/09
4/10
6/10

10) Vocal Cord, Right.
10/07
7/09
11/09
4/10
6/10

11) Strep Throat Resid.
11/07
10/09
12/09
4/10
6/10

12) Neck Gland, Right 
10/07
10/09
12/09
4/10
6/10
9/11
13) Shoulder, Right
1/08
10/09
12/09
4/10
6/10

14) Hands Nerves
11/07
10/09
12/09
4/10
6/10

15) Fingernails Brittle
5/08
7/09
11/09
4/10
6/10

16) Heart Palpitations
10/07
10/09
12/09
4/10
6/10

17) Hypertension
6/09
10/09
12/09
4/10
6/10
9/11
18) Legs Disorders
1/08
7/09
11/09
4/10
6/10

19) Knees Disorders
5/08
7/09
11/09
4/10
6/10

20) Ankles Disorders
5/08
7/09
11/09
4/10
6/10

21) Feet Nerves
11/07
7/09
11/09
4/10
6/10

22) Toenails Brittle
5/08
7/09
11/09
4/10
6/10

23) Pneumonia Resid.
1/08
7/09
11/09
4/10
6/10

24) Dry Skin
5/09
7/09
11/09
4/10
6/10
9/11
25) Asbestos Exposure
10/07
10/09
12/09
4/10
6/10

26) Chemical Exposure
9/09
10/09
12/09
4/10
6/10

27) Sinusitis, Headaches
10/07
10/09
12/09
4/10
6/10

28) Tinnitus (Ears Ring)
5/08
7/09
11/09
4/10
6/10
8/10
29) Anosmia (No Smell)
7/09
10/09
12/09
4/10
6/10




The Veteran did not perfect an appeal on the claim of service connection for pernicious anemia, which was denied by the RO in a rating decision in February 2010, and the claim is not before the Board.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The claims of service connection for a psychiatric disorder to include PTSD and for residuals of nasal surgery and the claims for increase for sinusitis and for anosmia are REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Leukemic mononucleosis has not been shown during the pendency of the appeal.

2.  Lymphoma, non-Burkitt's, non-Hodgkin's, was not present in service and is unrelated to an injury, disease, or event in service.

3.  Deep white matter deviation to include memory loss was not present in service and is unrelated to an injury, disease, or event in service. 

4.  Headaches other than sinusitis with headaches are unrelated to an injury, disease, or event in service.

5.  A bilateral hearing loss disability under 38 C.F.R. § 3.385 is not shown. 

6.  Bilateral inner ear nerve damage to include vertigo and loss of balance was not present in service and is unrelated to an injury, disease, or event in service.

7.  Right-sided tongue paralysis has not been shown during the pendency of the appeal.




8.  Right-sided vocal cord paralysis has not been shown during the pendency of the appeal.

9.  Residuals of strep throat to include heart murmur have not been shown during the pendency of the appeal.

10.  Right-sided neck gland swelling with difficulty swallowing and a near-esophageal knot was not present in service and is unrelated to an injury, disease, or event in service. 

11.  A right shoulder rotator cuff disability was not present in service and is unrelated to an injury, disease, or event in service.

12.  Bilateral hand nerve damage was not present in service and is unrelated to an injury, disease, or event in service.

13.  Brittle fingernails were not present in service and are unrelated to an injury, disease, or event in service.

14.  Heart palpitations were not present in service and are unrelated to an injury, disease, or event in service.

15.  Hypertension was not present in service and is unrelated to an injury, disease, or event in service.

16.  A bilateral leg disorder to include weakness, edema, vascular deterioration, and varicose veins was not present in service and is unrelated to an injury, disease, or event in service.

17.  A bilateral knee disorder to include cartilage deterioration, bone grinding, and fatigue was not present in service and is unrelated to an injury, disease, or event in service.
18.  A bilateral ankle disorder to include edema was not present in service and is unrelated to an injury, disease, or event in service.

19.  Bilateral foot nerve damage to include the balls of the feet and the toes was not present in service and is unrelated to an injury, disease, or event in service

20.  Brittle toenails were not present in service and are unrelated to an injury, disease, or event in service.

21.  Residuals of pneumonia have not been shown during the pendency of the appeal.

22.  Dry skin was not present in service and is unrelated to an injury, disease, or event in service.

23.  Asbestos exposure alone is not a disability for the purpose of VA disability compensation.

24. Chemical exposure alone is not a disability for the purpose of VA disability compensation.

25.  The current 10 percent rating for tinnitus is the maximum schedular rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for leukemic mononucleosis have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

2.  The criteria for service connection for lymphoma, non-Burkitt's, non-Hodgkin's, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.303, 3.307. 3.309 (2013).


3.  The criteria for service connection for deep white matter deviation to include memory loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

4.  The criteria for service connection for headaches other than sinusitis with headaches have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

5.  The criteria for service connection for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.303, 3.385 (2013).

6.  The criteria for service connection for bilateral inner ear nerve damage to include vertigo and loss of balance have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

7.  The criteria for service connection for right-sided tongue paralysis have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

8.  The criteria for service connection for right-sided vocal cord paralysis have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

9.  The criteria for service connection for residuals of strep throat with heart murmur have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

10.  The criteria for service connection for right-sided neck gland swelling with difficulty swallowing and a near-esophageal knot have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

11.  The criteria for service connection for a right shoulder rotator cuff disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).



12.  The criteria for service connection for bilateral hand nerve damage have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

13.  The criteria for service connection for brittle fingernails have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

14.  The criteria for service connection for heart palpitations have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

15.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2013).

16.  The criteria for service connection for a bilateral leg disorder to include weakness, edema, vascular deterioration, and varicose veins, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

17.  The criteria for service connection for a bilateral knee disorder to include cartilage deterioration, bone grinding, and fatigue, have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

18.  The criteria for service connection for a bilateral ankle disorder to include edema have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

19.  The criteria for service connection for bilateral foot nerve damage to include to the balls of the feet and the toes have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

20.  The criteria for service connection for brittle toenails have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).



21.  The criteria for service connection for residuals of pneumonia have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

22.  The criteria for service connection for dry skin have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

23.  The criteria for service connection for asbestos exposure have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

24.  The criteria for service connection for chemical exposure have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 U.S.C.A. § 3.303 (2013).

25.  The criteria for an initial disability rating higher than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 




Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claims for service connection, the RO provided pre-adjudication VCAA notice by letters in December 2007, Nay 2008, February 2009, and August 2009.  As for the content and for the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).

On the initial claims for increase, where, as here, the claims of service connection have been granted and the initial disability ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.


Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings, following the initial grants of service connection.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records and VA records. 

The RO has obtained service treatment records, service personnel records, VA records, and private medical records.

The Veteran was afforded VA examinations in April 2009, in June 2009, in October 2009, and in June 2010.  As the reports of the VA examinations are s based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Medical opinions on the claims of service connection for leukemic mononucleosis, deep white matter deviation, inner ear nerve damage, neck gland swelling, right shoulder, brittle fingernails, heart palpitations, hypertension, leg disorders, knee disorders, ankle disorders, feet nerves disorders, brittle toenails, residuals of pneumonia, and dry skin are not required because the record before the Board does not indicate that the claimed disabilities had a causal connection to or were associated with service or to a service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (peacetime). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  




Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 


If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Competent Lay Evidence 

The Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  
See Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Therefore the Veteran as a lay person is competent to describe symptoms of an injury or disease, which is in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).





Leukemic Mononucleosis

The Veteran asserts he was treated for mononucleosis from December 1977 to April 1978 at the Balboa Naval Hospital in San Diego, California.  The Veteran states that in 1977 and 1978 he was hospitalized for 2 or 3 weeks for mononucleosis, where he lost 40 pounds in one month.  He stated that during the hospitalization, mononucleosis was found to be "going into leukemia."

In November 2009 in the notice of disagreement, the Veteran asserted that during service, shortly after he was diagnosed with mononucleosis, blood tests had shown very few red blood cells and that he was told that if he had waited much longer for treatment, mononucleosis would have become leukemia. 

The service treatment records in December 1977 and in January 1978 show a diagnosis of mononucleosis.  In December 1977, the diagnosis also included lymphocytosis.  In April 1978, it was noted that mononucleosis had resolved.  On separation examination in September 1981, the lymphatic system was evaluated as normal.

To the extent that the Veteran suggests that he has mononucleosis, the Veteran is not competent to diagnose mononucleosis because the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377. 

Also mononucleosis is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405   (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).


See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, mononucleosis is an internal disease process, analogous to diseases such as rheumatic fever, rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, mononucleosis is not the type of condition under case law that has been found to be capable of lay observation.  As mononucleosis is not capable of lay observation under Jandreau and by case law, mononucleosis is not a simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose mononucleosis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of the diagnosis of mononucleosis, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of mononucleosis, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.

As for the Veteran reporting a contemporaneous medical diagnosis, that is, a current disability, there must be evidence of the disability at the time of filing or at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (the requirement of a current disability in a claim of service connection is met when a claimant has a disability at the time a claim for VA disability compensation was filed or during the pendency of the claim). 

There is no medical evidence of current mononucleosis.   


In the absence of proof of mononucleosis at the time the Veteran filed his claim or at any point during the pendency of the claim, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no competent lay or medical evidence on the material issue of fact, namely, a current disability, the preponderance of the evidence is against the claim of service connection for mononucleosis and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Lymphoma, Non-Burkitt's or Non-Hodgkin's 

The Veteran asserts that lymphoma began in December 2000 and that he was treated for lymphoma from January 2001 to March 2006 by Dr. Lee Hicks.  In a letter in October 2007 letter, the Veteran asserted that Dr. Hicks told him that his lymphoma was linked to and a result of dormant cells that were residuals of the in-service leukemic mononucleosis.

In November 2007, the Veteran stated that leukemic mononucleosis in November 1977 resulted in glandular swelling on the right side of his neck between December 1998 and February 1999 and remained until he was diagnosed with lymphoma in December 2000 and began chemotherapy.

In January 2008, the Veteran asserted that lymphoma was present from 1999 to 2006, and that lymphoma was a residual of dormant cells from the in-service leukemic mononucleosis.  In November 2009, in the notice of disagreement, the Veteran stated that there was a connection between the mononucleosis and lymphoma, non-Burkitt's, non-Hodgkin's, citing to medical literature.

The service treatment records show that in January 1978 there was evidence of right vocal cord and tongue nerve paralysis, and one of the differential diagnoses was lymphoma.  Subsequently, the temporary nerve paralysis was attributed to mononucleosis and the temporary nerve paralysis had resolved by April 1978.  


The service treatment records contain finding, history, treatment, or diagnosis of lymphoma.

Although the Veteran asserts that the lymphoma was caused by mononucleosis, as determined above mononucleosis is not a service-connected disability and the provisions, pertaining to secondary service connection under 38 C.F.R. § 3.310 do not apply.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The record nevertheless raises the question of whether the in-service mononucleosis, which resolved, caused lymphoma.  

Lymphoma is a form of cancer.  For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as a cancer, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if the cancer was manifested to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

After service, lymphoma was first documented in 2000, almost 20 years after separation from service in 1981, and well beyond the one year presumptive period for cancer as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  Also lymphoma as a chronic disease is subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 




The service treatment records lack the documentation to identify lymphoma during service, therefore chronicity is not adequately supported by the evidence of record.  As for continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran does not assert and the evidence does not show continuity of symptomatology under 38 C.F.R. § 3.303(b).  

As for service connection based on an initial diagnosis after service, in support of a causal link between the in-service mononucleosis and lymphoma, a private physician expressed the opinion that there may be some connection between an Epstein-Barr viral illness from mononucleosis and the development of lymphomas.

In April 2009, a VA examiner explained that although there was some literature to suggest a remote link between mononucleosis and lymphoma, there was no documented link between mononucleosis and non-Hodgkin's lymphoma.

The Board finds that the private medical opinion is less probative value than the opinion of the VA examiner, because the private medical opinion is expressed in terms of "may" be some connection between an Epstein-Barr viral illness from mononucleosis and the development of lymphomas, which does not provide the degree of certainty required for a medical nexus or link to service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  And the possibility of a link is too general and inconclusive.  

As for the opinion of the VA examiner, the VA examiner explained that there was some minimal literature to suggest a remote link between mononucleosis and lymphomas in general, but there was no documented link between mononucleosis and the Veteran's lymphoma.  






Neither the sources cited by the Veteran, nor the private medical opinion related mononucleosis to the type of lymphoma diagnosed here.  Consequently, the Board finds that the private medical opinion, expressed in speculative language, is less probative than the VA examiner's opinion that mononucleosis in service was not linked to the Veteran's type of lymphoma.

Lymphoma, a form of cancer, is not a simple medical condition.  See Jandreau, at 1377, n. 4 (a lay witness is not capable of diagnosing form of cancer).  As lymphoma is not a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on a nexus between mononucleosis and lymphoma.  For this reason, the Veteran's lay opinion is not competent evidence.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.

As there is no competent lay evidence and the medical evidence is not persuasive on the material issue of fact, namely, a nexus between mononucleosis and lymphoma, the preponderance of the evidence is against the claim of service connection for lymphoma, non-Burkitt's, non-Hodgkin's, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Deep White Matter Deviation, including Memory Loss

The Veteran asserts that the disorder was caused by chemotherapy for lymphoma, which, in turn, was caused by in-service leukemic mononucleosis.

In June 2009, friends of the Veteran attested to the Veteran's observable memory loss.  The Veteran's daughter attributed the Veteran's memory loss to chemotherapy for lymphoma.



In 2009, the Veteran asserted that the in-service leukemic mononucleosis caused lymphoma and that the chemotherapy for lymphoma caused lightheadedness and difficulty concentrating.

In November 2009 in the notice of disagreement, the Veteran asserted that the long-term administration and frequent use of chemotherapy for lymphoma caused deep white matter deviation and memory loss.  He cited to medical literature to support his conclusion.

The service treatment records, including the report of the separation examination, contain no complaint, finding, history, treatment, or diagnosis of deep white matter deviation. 

After service, in June 2000, Dr. Hicks diagnosed diffuse symmetric decreased density in the upper cerebral white matter without mass effect.  In June 2001, Dr. Hicks suggested a link between the Veteran's cognitive and memory decline and chemotherapy.

Although the Veteran asserts that the in-service mononucleosis caused his lymphoma and that chemotherapy for lymphoma caused deep white matter deviation with cognitive and memory loss, as determined above neither mononucleosis nor lymphoma is a service-connected disability and the provisions pertaining to secondary service connection under 38 C.F.R. § 3.310 do not apply.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

It is not argued or shown that a deep white matter deviation had onset in service or is otherwise relate to an injury, disease, or event in service, except for mononucleosis, which has been addressed.  






As there is no competent lay evidence and the medical evidence is not persuasive on the material issue of fact, namely, a nexus between deep white matter deviation and a service-connected disability, the preponderance of the evidence is against the claim of service connection for deep white matter deviation to include memory loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Headaches

The Veteran asserts that he has headaches at the point of insertion for chemotherapy for lymphoma, which, in turn, was caused by in-service leukemic mononucleosis.

In June 2009, friends attested to the Veteran's observable headaches.

In December 2009 in the notice of disagreement, the Veteran asserted that service connection should be granted for headaches separately from his service-connected sinusitis with headaches, because the headaches are either migraine or tension headaches. The Veteran referred to medical literature to support his conclusion.

In a December 2009 letter, the Veteran asserted that his service treatment records show a diagnosis of headaches.

The service treatment records in May 1976 show possible tension headache.  In December 1976 and December 1977, the Veteran complained of headaches, which were associated with a viral syndrome.  In January 1978 and April 1978, the Veteran complained of headaches. 

Service connection has been granted for sinusitis with associated headaches, currently rated 30 percent. 





Although the Veteran asserts that his current headaches are at the point of insertion for chemotherapy for lymphoma, lymphoma is not a service-connected disability and the provisions pertaining to secondary service connection under 38 C.F.R. § 3.310 do not apply.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The Veteran is competent to describe headaches, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159.

The headaches in service answer the question of what happened, but does not answer the questions of a current disability or of a relationship or nexus to service and the current headaches.  Competent and credible evidence is still required to support the claim.  

The Veteran asserts in part that the current headaches are the same as the headaches in service, which is an expression of a causal relationship.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the post-service headaches and the headaches in service as the Veteran is service-connected for headaches and as the Veteran has asserted that the claimed headaches occur at the site of the insertion of chemotherapy for lymphoma, a nonservice-connected disability. 

For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the claimed headaches and headaches in service.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 



As there is no competent lay evidence on the material issue of fact, namely, a nexus between headaches and a service-connected disability and the headaches in servicve, the preponderance of the evidence is against the claim of service connection for headaches, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

The Veteran asserts that hearing loss is due to noise exposure in service.  The Veteran states that he was in proximity to the five-inch gun turrets on the U.S.S. Bronstein when the guns were fired, that he trained with small arms and grenades, that he fired torpedoes and anti-submarine rockets, that he chipped paint with needle guns in small spaces that intensive noise, and that he was exposed to noise when his ship was reconditioned.

The Veteran asserts that chemotherapy for lymphoma caused deterioration of his hearing.

In June 2009, friends attested to the Veteran's observable hearing loss.  The Veteran's daughter attributed the Veteran's hearing loss to chemotherapy for lymphoma.

In November 2009, in the notice of disagreement, the Veteran asserted that chemotherapy for lymphoma damaged his hearing.  He cited to medical literature to support his claim.

In November 2009, the Veteran asserted that he was treated for hearing loss from February 1998 to November 2005.

In April 2010, the Veteran asserted that he was exposed to noise from sonar equipment and from firing weapons.



Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records show that on separation examination, the results of the audiogram were:

Sept. 1981


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
5
LEFT
5
15
15
10
5

After service, in February 2001, a private health-care provider found that the Veteran had normal hearing in all frequencies except in the left ear between 6000 to 8000 Hz.  The speech recognition scores were 100 percent in each ear.  In July 2005, a private physician found that the Veteran had normal hearing in the right ear, a trace of a mixed hearing loss at an unspecified frequency in the left ear, and normal speech discrimination scores.  


In June 2009, on VA examination the speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The results of an audiogram were:

June 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
10
10
LEFT
10
20
20
15
25

In June 2010, on VA examination the speech recognition scores were 96 percent in each ear.  The results of an audiogram were:

June 2010


HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
25
LEFT
20
25
25
20
35

The audiological testing of record shows that the Veteran does not have a current hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385, because the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater, or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater, or the speech recognition scores using the Maryland CNC Test are not less than 94 percent.  Therefore, service connection for hearing loss is not warranted.

As there is no evidence of a current hearing loss disability under 38 C.F.R. § 3.385, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





Bilateral Inner Ear Nerve Damage with Vertigo and Loss of Balance

The Veteran asserts that inner ear nerve damage was caused by chemotherapy for lymphoma, which was caused by in-service leukemic mononucleosis.

In January 2008 and May 2008, the Veteran stated that chemotherapy for lymphoma caused nerve damage to the inner ears, manifested by momentary vertigo.

In June 2009, friends attested to the Veteran's observable vertigo or loss of balance.

In June 2009, the Veteran asserted that in-service leukemic mononucleosis caused lymphoma and that chemotherapy for lymphoma caused vertigo.

In November 2009, in the notice of disagreement, the Veteran asserted that leukemic mononucleosis caused bilateral inner ear nerve damage.   He cited to medical literature to support his conclusion.

The service treatment records show that in December 1976 the Veteran complained of vertigo and in December 1977 he complained of dizziness, which was associated with a viral syndrome.  In February 1978, the Veteran complained of dizziness, which was associated with the onset of flu or an upper respiratory infection.  In an undated record, the Veteran complained of sharp pain behind his right ear when yawning.  On separation examination, the ears and eardrums were evaluated as normal.

After service, in March 2001, a private physician, Dr. Kenneth V. Hughes III, attributed the Veteran's dizziness and disequilibrium to chemotherapy.  Similarly, in July 2005, another private physician, Dr. Victor G. Lawson, found that the Veteran had suffered from an inner ear problem for about five years when he was undergoing chemotherapy for a non-Hodgkin's lymphoma."



Although the Veteran asserts that inner ear nerve damage is due to chemotherapy for lymphoma, neither mononucleosis, nor lymphoma is a service-connected disability and the provisions pertaining to secondary service connection under 38 C.F.R. § 3.310 do not apply.  El-Amin v. Shinseki, 26 Vet.App. 136 (2013).

The Veteran is competent to describe symptoms of vertigo and loss of balance, which are within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159.

The vertigo and dizziness in service answer the question of what happened, but does not answer the questions of a current disability or of a relationship or nexus to service and inner ear nerve damage.  Competent and credible evidence is still required to support the claim.  

To the extent the Veteran asserts that the inner ear nerve damage is relate to the symptoms in service.  The statement is an expression of a causal relationship and is an inference based on facts, that is, an opinion rather than a statement of fact.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between post-service inner ear nerve damage and symptoms of vertigo and dizziness in service. 

For these reasons, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 








As there is no competent lay evidence or medical evidence on the material issue of fact, namely, a nexus between inner ear nerve damage and a service-connected disability or an injury, disease, or event in service, the preponderance of the evidence is against the claim of service connection for bilateral inner ear nerve damage with vertigo and loss of balance, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Right-sided Tongue Paralysis 

Right-sided Vocal Cord Paralysis 

The Veteran asserts that leukemic mononucleosis caused temporary right-sided paralysis of the tongue and right-sided paralysis of the right vocal cord. 

In January 2008, the Veteran asserted that mononucleosis in service resulted in paralysis of the right side of the tongue with slurred speech and no muscle control and paralysis of the right side of the vocal cord.  He stated that he has regained only about 50 percent use of normal use.  In January 2008, the Veteran stated that lymphoma caused a new loss of use.

In June 2009 letter, the Veteran's brother attested to the Veteran's observable loss of use of the right side of his tongue and of loss of use of the vocal cords.  The Veteran's daughter attested to the Veteran's observable loss of the vocal cords, which she attributed to lymphoma.

In December 2009, in the notice of disagreement, the Veteran asserted that due to glandular swelling on the right side of his neck while treated for mononucleosis and acute sinusitis he had complete paralysis of right side of the tongue and of the right-sided vocal cord that lasted for a long time.  The Veteran referred to medical literature to support his conclusions.




In December 2009, the Veteran asserted that his service treatment records showed slurred speech as a result of paralysis of the tongue and vocal cord paresis.

The service treatment records show that in January 1978 the Veteran was hospitalized for mononucleosis with weakness of the right side of the tongue with slurred speech and 12th nerve palsy with atrophy and fasciculation.  There was also complete paralysis of the right vocal cord.  

The paralysis was attributed to nerve compression on the 12th cranial nerve (tongue) and the 10th cranial nerve (vocal cord).  In March 1978, the diagnosis was resolving polyneuropathy.  In March 1978, the resolving cranial nerve palsies were attributed to lymphadenopathy at the base of the skull.  In an undated record, it was noted that the isolated 12th nerve palsy was probably related to mononucleosis.  In April 1978, the polyneuropathy of the 12th and 10th cranial nerve had resolved.  

Although the Veteran is competent to describe symptoms of paralysis, on VA examination in October 2009, the VA examiner found no deficit in the motor function of the tongue or vocal cord and the sensory function of the tongue and vocal cord was intact.  The Board finds that the objective findings on the VA examination outweighed the Veteran's complaints and observations.

As there is no persuasive competent lay evidence or medical evidence on the material issues of fact, namely, a current right-sided paralysis of the tongue or a current right-sided paralysis of the vocal cord, the preponderance of the evidence is against the claims of service connection for right-sided paralysis of the tongue or right-sided paralysis of the vocal cord, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Residuals of Strep Throat with Heart Murmur

The Veteran asserts that he had strep throat, resulting in a double heart murmur, in July 1976, and that he was treated for the condition from July 1976 to March 1981.


In January 2008, the Veteran asserted that asbestos exposure in 1976 from working on the U.S.S. Bronstein caused strep throat.  He stated that he continued to get strep throat until the 1980s, during the course of which he developed an abnormal heartbeat.  The Veteran stated that Dr. Budieri confirmed a heart murmur in the late 1990s and additional testing showed a double heart murmur in 2002 or 2003.  .

In June 2009, the Veteran's daughter attributed the Veteran's strep throat and heart murmurs to chemotherapy for lymphoma.

In November 2009, in the notice of disagreement, the Veteran asserted that he contracted strep throat during service.  He stated that when he was treated in service for a sore throat or bronchitis, it should have been diagnosed as strep throat.  He stated that after having strep throat in 1982, he noticed a heart murmur, which worsened into a double heart murmur.  He cited to medical literature to support his conclusion.

In December 2009, the Veteran stated that his service treatment records showed a strep throat.

The service treatment records show that the Veteran complained of a sore throat in November 1975, in December 1975, in January 1976, in September 1976, in February 1977, and in December 1977.  In December 1977, strep throat was documented.  In January 1978, a sore throat was associated with mononucleosis.  In March 1981, the Veteran's complaint of a sore throat which was due to either a viral syndrome vs. throat pathology vs. strep throat.  The service treatment records contain no complaint or finding of a heart murmur.  On separation examination, the throat, heart, and vascular system were evaluated as normal.

After service, in September 2005, a private physician diagnosed a heart murmur.  In November 2005, another private physician found no heart murmur.




Although the Veteran is competent to describe symptoms of a sore throat, to the extent that the Veteran asserts that he has residuals of strep throat, the Veteran is not competent to diagnose residuals of strep throat because the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377.  Also a complication of strep throat is not the type of condition under case law that has been found to be capable of lay observation.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose residuals of strep throat.  See King, at 1345. 

To the extent the Veteran's lay statements are offered as proof of the presence of residuals of strep throat, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.

As for the Veteran reporting a contemporaneous medical diagnosis, that is, a current disability, there must be evidence of the disability at the time of filing or at any point during the pendency of the claim.  See McClain, at 323. 

There is no medical evidence of residuals of strep throat to include a heart murmur.   

In the absence of proof of current residuals of strep throat to include a heart murmur at the time the Veteran filed his claim or at any point during the pendency of the claim, there can be no valid claim.  Brammer, at 225.

As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, current residuals of strep throat with heart murmur, the preponderance of the evidence is against the claim of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




Right-sided Neck Gland Swelling with Difficulty Swallowing and a Near-Esophageal Knot

The Veteran asserts the disability began in February 1999 and that he was treated from February 1999 to December 2000 by Dr. Budieri.  The Veteran states that Dr. Hicks told him that the neck gland inflammation was linked to and a result of dormant cells that were residuals of in-service leukemic mononucleosis.

In January 2008, the Veteran stated that mononucleosis in service resulted in a large knot or swelling in his neck, which remains the same currently.  He further stated that in 2000 he developed a string of pea-sized knots in his neck, next to the esophagus.  

In December 2009, in the notice of disagreement, the Veteran asserted that the current glandular swelling is the same as what he had in 2000 and that it was much larger in 1978.  The Veteran referred to medical literature to supports his conclusion.

The service treatment records show that in December 1977 the Veteran complained of a lump on the side of his neck, which was attributed to a viral syndrome.  He also complained of difficulty swallowing and the diagnosis with mononucleosis.  Swelling and palpable lymph nodes in the neck were noted in December 1977.  In January 1978, cervical lymphadenopathy was documented.  In an undated record, the Veteran complained of weakness in the neck muscles.  The diagnosis was cervical adenopathy with difficulty swallowing due to pain.  In April 1978, the right neck node had resolved.  In May 1978, there was no neck mass.  On separation examination the throat and lymphatic system were evaluated as normal.

After service, in May 1999, the Veteran told a private physician, Dr. Budieri, that he had had a knot on the right side of his neck for 1 year, which grew in size with infection.  The Veteran stated that the swelling first started in 1978 and that he had recently noticed an increase in size.  The diagnosis was cervical lymphadenopathy.  


In November 1999, another private physician diagnosed right neck adenopathy.  In January 2000, Dr. Hicks noted that several lymph nodes had been biopsied from the right side of the neck and were found to contain lymphoma.  

The Veteran is competent to describe symptoms of vertigo and loss of balance, which are within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159.

Cervical lymphadenopathy in service answers the question of what happened, but does not answer the questions of a current disability or of a relationship or nexus to service.  Competent and credible evidence is still required to support the claim.  

To the extent the Veteran asserts that the right-sided neck gland swelling (cervical lymphadenopathy) is relate to the symptoms in service.  The statement is an expression of a causal relationship and is an inference based on facts, that is, an opinion rather than a statement of fact.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the post-service cervical lymphadenopathy and cervical adenopathy in service. 

For these reasons, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

As there is no competent lay evidence or medical evidence on the material issue of fact, namely, a nexus between the post-service cervical lymphadenopathy and cervical adenopathy in service, the preponderance of the evidence is against the claim of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Right Shoulder Rotator Cuff 

The Veteran asserts that the in-service leukemic mononucleosis resulted in lymphoma and that the chemotherapy for lymphoma caused cartilage deterioration in the right shoulder.

In December 2009, in the notice of disagreement, the Veteran asserted that his right shoulder disorder could be rotator cuff tendonitis or rheumatoid arthritis. 

The service treatment records show that in April 1976 the Veteran complained of pain in the shoulders due to horseback riding.  In an undated record, the Veteran complained of weakness in the right shoulder muscles.  On separation examination, the upper extremities were evaluated as normal.

After service, in November 2007 the Veteran stated that he did not have a problem with his right shoulder.

Although the Veteran is competent to describe shoulder symptoms, to the extent that the Veteran asserts that he has a right shoulder disability, the Veteran is not competent to diagnose a shoulder disability, such as tendonitis or arthritis, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; Jandreau, at 1377.  Also a shoulder disability, such as tendonitis or arthritis, is not the type of condition under case law that has been found to be capable of lay observation.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a shoulder disability, such as tendonitis or arthritis.  See King, at 1345. 





To the extent the Veteran's lay statements are offered as proof of the presence of a right shoulder disability, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.

As for the Veteran reporting a contemporaneous medical diagnosis, that is, a current disability, there must be evidence of the disability at the time of filing or at any point during the pendency of the claim.  See McClain, at 323. 

There is no medical evidence of a current right shoulder disability.   

In the absence of proof of a current right shoulder disability at the time the Veteran filed his claim or at any point during the pendency of the claim, there can be no valid claim.  Brammer, at 225.

As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, a current right shoulder disability, the preponderance of the evidence is against the claim of service connection for a right shoulder disability, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hand Nerve Damage

Brittle Fingernails 

The Veteran asserts nerve damage in the hands and brittle fingernails were caused by chemotherapy for lymphoma due to in-service leukemic mononucleosis.

In January 2008, the Veteran stated that the chemotherapy for lymphoma caused nerve damage resulting in numbness in his fingertips and brittle fingernails.

In June 2009, the Veteran's daughter attributed the numbness in the fingertips to the Veteran's lymphoma.


In December 2009, in his notice of disagreement, the Veteran stated that following chemotherapy for lymphoma cancer he noticed damage to the nerves of his right hand and brittle fingernails.  The Veteran referred to medical literature to supports his conclusion.

The service treatment records show that in December 1975 the Veteran complained of trauma to his right hand.  In September 1978, there was swelling to the knuckle of the right index finger as the Veteran hit the knuckle with a hammer.  There was no evidence of brittle fingernails. 

After service, in October 1997, the Veteran had pain and swelling in his left hand after hitting it against a guard rail and bending his index finger backwards two months earlier.  

In October 2005, the Veteran told his private physician, Dr. Cary Twyman, that he had numbness, tingling, and pain in his hands.  Dr. Twyman referred to the Veteran's history of chemotherapy in 2000.

In October 2009, on VA examination, the diagnosis was peripheral neuropathy of the hands.  The VA examiner expressed the opinion that it was most likely related to chemotherapy for lymphoma.  The VA examiner further explained that there was not clinical evidence to support a diagnosis of ulnar neuropathy caused by a condition documented in the service treatment records.

Although the VA examiner related peripheral neuropathy to chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  And while the Veteran relates brittle fingernails to chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  And there is no other competent lay evidence or medical evidence that otherwise associates peripheral neuropathy of the hands or brittle fingernails to an injury, disease, or event in service. 




As there is no persuasive competent lay evidence or medical evidence on the material issues of fact, namely, a nexus to service or to a service-connected disability, the preponderance of the evidence is against the claims of service connection for bilateral hand nerve damage and for brittle fingernails, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Heart Palpitations

The Veteran asserts that strep throat led to a heart murmur and that he continued to get strep infections until the 1980s, during the course of which he developed an abnormal heartbeat.  

In June 2009, the Veteran stated that heart palpitations began and were first diagnosed in 2003 or 2004.  He asserted that heart palpitations may be residuals of chemotherapy for lymphoma.

In June 2009, the Veteran stated that he possibly had irregular echocardiograms during service.  He stated that he had irregular EKGs since the age of 26 or in 1983 or 1984 and that he continues to have an abnormal heartbeat.  The Veteran stated that the heart palpitations increased after chemotherapy for lymphoma, even though he felt the condition began with leukemic mononucleosis during service. 

In September 2009, the Veteran asserted that heart palpitations began during service, but there was no initial treatment.  

In December 2009, in the notice of disagreement, the Veteran asserted that after having several episodes of strep throat, especially after 1982, he noticed more prominently heart palpitations.  The Veteran referred to medical literature to support his conclusion.




The service treatment records contain no complaint, diagnosis, or treatment of heart palpitations.  

After service, in September 2005, Dr. Wakefield diagnosed heart palpitations. 

Although the Veteran is competent to describe heart palpitations during service, the Board finds that the credibility of the statements is outweighed by the contrary evidence of record.  

First, the Veteran's statements regarding the onset of heart palpitations are inconsistent.  In June 2009, he stated heart palpitations began and were first diagnosed in 2003 or 2004.  In June 2009, he stated that heart palpitations began in October 2001, and were treated from October 2001 to May 2002, and from January 2003 to October 2006.  In another statement in June 2009, the Veteran stated that heart palpitations began during service.  As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Second, it is facially implausible that if a heart abnormality was noted in service that there would not have been some follow-up or treatment.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

Consequently, the Board finds that the assertions of experiencing heart palpitations in service lack credibility.

To the extent that the Veteran asserts that heart palpitations are related to service, the statement is an expression of a causal relationship and is an inference based on facts, that is, an opinion rather than a statement of fact.




And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the post-service heart palpitations and an injury, disease, or event in service, including strep infection, mononucleosis, or exposure to environment hazards or to post service chemotherapy for lymphoma. 

For these reasons, the Veteran's lay opinion is not competent evidence and the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  

As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

As there is no competent or credible lay evidence or medical evidence on the material issue of fact, namely, a nexus between the post-service heart palpitations and service or a service-connected disability, the preponderance of the evidence is against the claim of service connection for heart palpitations, and the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Hypertension

The Veteran asserts that high blood pressure began and was first diagnosed in February 1984 and was treated from February 1984 to March 1986 and from January 2003 to October 2006.  The Veteran asserts that hypertension may be related to a heart murmur, which he relates to strep throat in service.

In September 2009, the Veteran asserted that hypertension began during service and that he began treatment for hypertension at age 24 (in 1981).  





In December 2009, in the notice of disagreement, the Veteran asserted that hypertension possibly began during the episode mononucleosis in service.  The Veteran referred to medical literature to support his conclusion.

The service treatment records contain no complaint, diagnosis, or treatment of hypertension.

After service, in December 1983, a private physician diagnosed hypertension and stated hypertension was not related to some other disease process. In 1999 and in 2005, other private physicians diagnosed hypertension. 

Hypertension is a chronic disease and shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if hypertension was manifested to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  

After service, hypertension was first documented in 1983 beyond the one year presumptive period for hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  Also hypertension s a chronic disease is subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker, at 1338-40. 

As the service treatment records lack the documentation to identify hypertension during service, chronicity is not adequately supported by the evidence of record.  As for continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran is competent to describe elevated blood pressure readings, and service connection based on continuity of symptomatology applies.  Continuity of symptomatology requires evidence of a nexus between the current disability and the post service symptoms.




To the extent Veteran asserts that hypertension is a continuation of the symptoms in service, this is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson, at 1316.  The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current hypertension and the post-service symptomatology.  

Hypertension is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without specialized education, training, or experience. 

Also hypertension is not a type of condition under case law that has been found to be capable of lay observation.  As a hypertension is not a simple medical condition, any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion as the onset or cause of hypertension.  

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between current hypertension.  And there is no medical evidence that hypertension may be related to a strep infection or an episode mononucleosis in service.  

As there is no competent lay or medical evidence on the material issue of fact, namely, a nexus to service, the preponderance of the evidence is against the claim of service connection for hypertension and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




Bilateral Leg Disorder

The Veteran asserts weakness, edema, vascular deterioration, and varicose veins of the legs are due to chemotherapy for lymphoma.

In June 2009, a friend attested to the Veteran's observable right leg buckling.

In November 2009, in the notice of disagreement, the Veteran asserted that his bilateral leg disability is due to leukemic mononucleosis.  He referred to medical literature to support his conclusion.

The service treatment records contain no complaint or finding of weakness, edema, vascular deterioration, or varicose veins of either leg.

Although the Veteran relates his disability to mononucleosis or chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  And there is no other competent lay evidence or medical evidence that otherwise associates weakness, edema, vascular deterioration, or varicose veins of either leg to an injury, disease, or event in service. 

As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability, the preponderance of the evidence is against the claim of service connection for a bilateral leg disability, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Knee Disorder

The Veteran asserts that cartilage deterioration, bone grinding, and fatigue, of the knees is due to chemotherapy for lymphoma.




In September 2008, the Veteran stated that he severely twisted his right knee in service while stepping off of a platform in August 1978, tearing and severely straining his tendons and ligaments, and sustaining a hairline fracture.  He stated that his right knee has been weak ever since the injury.

In February 2009, the Veteran added that in 1978 the right knee injury led to persistent swelling, frequent popping, and aching.

In June 2009, the Veteran's daughter stated that the Veteran had bone grinding and loss of cartilage in the knees.

In November 2009, in the notice of disagreement, the Veteran asserted that both of his knees were damaged by the chemotherapy for lymphoma.  He referred to medical literature to support his conclusion.

The service treatment records contain no complaint or finding of cartilage deterioration, bone grinding, or fatigue of either knee.

Although the Veteran relates his knee disabilities to mononucleosis or chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  And there is no other competent lay evidence or medical evidence that otherwise associates cartilage deterioration, bone grinding, or fatigue of either knee to an injury, disease, or event in service. 

While the Veteran is competent to describe a right knee injury during service, the Board does not find it facially implausible that tearing and severe straining of the right knee tendons and ligaments and a hairline fracture and the use of a cane or crutches for 3 months would not have been recorded in the service treatment records.  Buczynski, at 224.  Consequently, the Board finds that the Veteran's assertions of experiencing a right knee injury lack credibility.




As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability, the preponderance of the evidence is against the claim of service connection for a bilateral knee disability, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Bilateral Ankle Disorder

The Veteran asserts that chemotherapy for lymphoma caused deterioration of the blood vessels and crepitus in his ankles, resulting in fluid retention and swelling from June 2001 to the present.  

In September 2008, the Veteran stated that he severely twisted his right ankle in service while stepping off of a platform in August 1978, tearing and severely straining his tendons and ligaments.  He stated that his right ankle has been weak ever since the injury.

In June 2009, a friend attested to the Veteran's observable swollen ankles.

In November 2009, in the notice of disagreement, the Veteran asserted that he had severely injured his right ankle in service, had a possible hairline crack, and used a walking cane for 3 months. He also reported that his ankles were damaged by chemotherapy for lymphoma.  He referred to medical literature to support his conclusion.

The service treatment records contain no complaint or finding of deterioration of the blood vessels and crepitus in the ankles, resulting in fluid retention and swelling.

Although the Veteran relates his ankle disabilities to chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  




And there is no other competent lay evidence or medical evidence that otherwise associates deterioration of the blood vessels and crepitus in the ankles, resulting in fluid retention and swelling of either ankle knee to an injury, disease, or event in service. 

While the Veteran is competent to describe a right ankle injury during service, the Board does not find it facially implausible that tearing and severe straining of the right ankle e tendons and ligaments and a hairline fracture and the use of a cane or crutches for 3 months would not have been recorded in the service treatment records.  Buczynski, at 224.  Consequently, the Board finds that the Veteran's assertions of experiencing a right ankle injury lack credibility.

As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability, the preponderance of the evidence is against the claims of service connection for a bilateral ankle disability, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Foot Nerve Damage

The Veteran asserts nerve damage of the feet, including to the balls of the feet and the toes, was caused by chemotherapy for lymphoma, which was caused by in-service leukemic mononucleosis.

In June 2009 letter, the Veteran's daughter attributed the numbness of the feet to chemotherapy.  

In November 2009, in the notice of disagreement, the Veteran asserted that the long-term administration and frequent use of chemotherapy for lymphoma damaged the nerves in his feet.  He referred d to medical literature to support his conclusion.




The service treatment records contain no complaint, diagnosis, or treatment of a nerve damage of the feet.  

After service, in February 2001, Dr. Hicks related dysthesia of the toes and swelling of the balls of the feet to chemotherapy for lymphoma.  

Although the Veteran relates nerve damage of the feet to chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  And there is no other competent lay evidence or medical evidence that otherwise associates nerve damage of the feet to an injury, disease, or event in service. 

As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability, the preponderance of the evidence is against the claims of service connection for bilateral foot nerve damage, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Brittle Toenails

The Veteran asserts brittle toenails were caused by chemotherapy for lymphoma, which was caused by in-service leukemic mononucleosis.

In November 2009, in the notice of disagreement, the Veteran asserted that the chemotherapy for lymphoma, resulted in deteriorating and thickening of the toenails due to damaged nerve endings and blood flow caused by chemotherapy for lymphoma, the result of leukemic mononucleosis.  He referred to medical literature to support his conclusion.

The service treatment records contain no complaint, diagnosis, or treatment of brittle toenails.  



Although the Veteran relates brittle toenails to chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  And there is no other competent lay evidence or medical evidence that otherwise associates brittle toenails to an injury, disease, or event in service. 

As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability, the preponderance of the evidence is against the claims of service connection for brittle toenails, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Residuals of Pneumonia 

The Veteran asserts that he has residuals of pneumonia.

In November 2009, in the notice of disagreement, the Veteran asserted that pneumonia was caused by exposure to radiation and other agents from sonar equipment repair and radar in service.  The Veteran stated that he experienced several bouts of pneumonia which often was diagnosed as a severe cold, bronchitis, or pleurisy.  He further stated that within a year of discharge from active duty he experienced severe pneumonia.  He referred to medical literature to support his conclusion.

The service treatment records contain no complaint, diagnosis, or treatment of pneumonia.  

After service, in January 2000, X-rays showed found no active pulmonary disease.







Where, as here, there is a question of the diagnosis of residuals of pneumonia, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of residuals of pneumonia, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.

As for the Veteran reporting a contemporaneous medical diagnosis, that is, a current disability, there must be evidence of the disability at the time of filing or at any point during the pendency of the claim.  See McClain, at 323. 

There is no medical evidence of current residuals of pneumonia.   

In the absence of proof of residuals of pneumonia at the time the Veteran filed his claim or at any point during the pendency of the claim, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no competent lay or medical evidence on the material issue of fact, namely, a current disability, the preponderance of the evidence is against the claim of service connection for residuals of pneumonia, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Dry Skin

The Veteran asserts that he has dry skin since chemotherapy of lymphoma.

In November 2009, in the notice of disagreement, the Veteran asserted that leukemic mononucleosis caused lymphoma, and that chemotherapy for lymphoma damaged his skin.  He referred to medical literature to support his conclusion.

The service treatment records show that in 1977 the Veteran had dry and erythemic appearing skin.


Although the Veteran relates dry skin to chemotherapy for lymphoma, service connection has not been established for either mononucleosis or lymphoma.  And there is no other competent lay evidence or medical evidence that otherwise associates dry skin to an injury, disease, or event in service, including symptoms of dry skin in service. 

As there is no persuasive competent lay evidence or medical evidence on the material issue of fact, namely, a nexus to service or to a service-connected disability, the preponderance of the evidence is against the claims of service connection for dry skin, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Medical Articles and Treatise Evidence 

The Board has considered the medical references by the Veteran, but finds that the evidence has little probative value.  The evidence provides only general information and the inferences relied on by the Veteran to support the claims are his own. .  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the etiology of his claimed disabilities or of a nexus of a claimed disability to an injury, disease, or event in service.  

Other Lay Evidence 

The Veteran has submitted lay statements from friends and his daughter.  To the extent that the witnesses have observed the Veteran's health problems, the lay statements are competent evidence, but the evidence has no probative value on a material issue of fact, namely, the onset of the claimed disabilities during service. 

To the extent that the Veteran's daughter has expressed an opinion as to the cause of certain disabilities, no factual foundation has been established to show that she is otherwise qualified through specialized education, training, or experience to offer an opinion on the etiology of his claimed disabilities or of a nexus of a claimed disability to an injury, disease, or event in service. 

Asbestos Exposure

Chemical Exposure

The Veteran asserts that he was exposed to asbestos and chemicals in service.

In December 2009, in the notice of disagreement, the Veteran referred to medical literature to support his conclusion.

Although exposure to asbestos or to chemicals may lead to a disability, the exposure itself is not a disability.  38 C.F.R. § 3.303(a).  

Where, as here, there is a question of the diagnosis of a disability caused by   exposure to asbestos or chemicals in service, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements are offered as proof of the presence of disability caused by exposure to asbestos or chemicals in service, the Veteran's lay statements are not competent evidence and the Veteran's lay statements are not admissible as evidence.

As for the Veteran reporting a contemporaneous medical diagnosis, that is, a current disability, there must be evidence of the disability at the time of filing or at any point during the pendency of the claim.  See McClain, at 323. 

There is no medical evidence of a current disability caused by exposure to asbestos or chemicals in service.   

In the absence of proof of a current disability caused by exposure to asbestos or chemicals in service at the time the Veteran filed his claim or at any point during the pendency of the claim, there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 




As there is no competent lay or medical evidence on the material issues of fact, namely, a current disability, the preponderance of the evidence is against the claims of service connection for exposure to asbestos or chemical, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Initial Rating for Tinnitus

The 10 percent for tinnitus is the maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

As the Veteran does not experience symptoms not already encompassed in the rating criteria, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



Total Disability Rating for Compensation based on Individual Unemployability

A total disabled rating for compensation based on individual unemployability and the claim is not reasonably raised by the record. 


ORDER

Service connection for leukemic mononucleosis is denied.

Service connection for lymphoma, non-Burkitt's, non-Hodgkin's, is denied. 

Service connection for deep white matter deviation to include memory loss is denied.

Service connection for headaches other than headaches associated with service-connected sinusitis is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for bilateral inner ear nerve damage to include vertigo and loss of balance is denied.

Service connection for right-sided tongue paralysis is denied.

Service connection for right-sided vocal cord paralysis is denied.

Service connection for residuals of strep throat to include heart murmur is denied.

(The Order follows on the next page.).




Service connection for right-sided neck gland swelling with difficulty swallowing and a near-esophageal knot is denied.

Service connection for a right shoulder disability is denied.

Service connection for bilateral hand nerve damage is denied.

Service connection for brittle fingernails is denied.

Service connection for heart palpitations is denied.

Service connection for hypertension is denied.

Service connection for a bilateral leg disorder to include weakness, edema, vascular deterioration, and varicose veins, is denied.

Service connection for a bilateral knee disorder to include cartilage deterioration, bone grinding, and fatigue, is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for bilateral foot nerve damage to include the balls of the feet and the toes is denied.

Service connection for brittle toenails is denied.

Service connection for residuals of pneumonia is denied.

Service connection for dry skin is denied.

      (The Order continues on the next page.).


Service connection for asbestos exposure is denied.

Service connection for chemical exposure is denied.

An initial rating higher than 10 percent for tinnitus is denied.

REMAND

On the claim of service connection for a psychiatric disorder to include PTSD, the Veteran described several in-service stressors and identified other evidence pertinent to the claim.  As the record appears incomplete, further development under the duty to assist is needed. 

On the claim of service connection for residuals of nasal surgery, the VA examiner in October 2009 relied on an inaccurate history, and further development under the duty to assist is needed.

On the claim for increase for sinusitis with headaches, the record suggests an increase in severity since the Veteran was last examined by VA, and a reexamination is warranted.


On the claim for increase of anosmia, the record suggests an increase in severity since the Veteran was last examined by VA, and a reexamination is warranted.

Accordingly, the claims are REMANDED for the following action:

1.  Ask the appropriate federal custodian of naval records to search for records and logs of the USS ILLUSIVE (MSO 448) for the ship's role, pertaining to the Cuban Refugee Crisis and the Cuban Refugee Humanitarian Assistance Operation (May to June 1980) and the law enforcement operations in Straits of Florida (August to September 1980).  

2.  After the above development, afford the Veteran a VA examination to determine: 

a).  Whether the Veteran has a psychiatric disorder to include PTSD, and, if so,

b).  Whether it is at least as likely as not that any current psychiatric disorder is related to service. 

The Veteran's file must be reviewed by the VA examiner.  

3.  Afford the Veteran a VA examination to determine: whether the preexisting nasal fracture at age 15 was aggravated by service. 

In formulating the opinion, the VA examiner is asked to consider that the usual effect of treatment in service having the effect of ameliorating a preexisting condition will not be considered service connected unless the preexisting condition was aggravated by service. 

The Veteran's file must be reviewed by the VA examiner.  

4.  Afford the Veteran a VA examination to determine current severity of sinusitis with headaches.  

The Veteran's file must be reviewed by the VA examiner. 



5.  Afford the Veteran a VA examination to determine current severity of anosmia.  

The Veteran's file must be reviewed by the VA examiner. 

6.  After the above development, adjudicate the claims.  If any claim is denied, issue a supplemental statement of the case and is returned the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


